 

 

/ USDC SDNY

  
    

DOCUME:
UNITED STATES DISTRICT COURT . IMENT
SOUTHERN DISTRICT OF NEW YORK oe Ree ot SY RRL
OC #,

 

CHARON MARTINEZ MALAVE on
-- behalf of-a- minor J.A:R.M:;-

 

 

DATE FILED:

 

 

 

Plaintiff, 16 Civ. 4596 (LAP) (KHP)
-against- ORDER ADOPTING REPORT &
RECOMMENDATION

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

Before the Court is Magistrate Judge Katherine H. Parker’s
Report and Recommendation dated July 26, 2017 [dkt. no. 14] with
respect to the Commissioner’s unopposed motion for judgment on
the pleadings pursuant to Federal Rule of Civil Procedure 12 (c)
fdkt. no. 9] (“R&R”).

Any objections to the R&R were required to be filed within
fourteen days. Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b) (1).
No objections were filed.

The district court must “make a de novo determination of
those portions of the report to which objection is made” and
“may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.” 28
U.S.C. § 636(b) (1); see also Civ. L.R. 72-3(a) (requiring that
any objections be accompanied by a motion for de novo

determination). In absence of a timely objection, the Court

 

 
“need only satisfy itself that there is no clear error on the
face of the record in order to accept the recommendation.” Fed.
“Re Civ. BP. 72, Advisory Committee Notes. (1983)... The Court. has.
reviewed the record on its face and finds no clear error.
Accordingly, the R&R is accepted in its entirety, and the
case is remanded to the Administrative Law Judge.
SO ORDERED.
Dated: New York, New York

August 8, 2018
lotbtta Vd Vrewles

LORETTA A. PRESKA
Senior United States District Judge

 
